Case: 20-11239     Document: 00516301269         Page: 1     Date Filed: 04/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 29, 2022
                                  No. 20-11239                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   In the Matter of William Paul Burch

                                                                          Debtor,

   William Paul Burch,

                                                                      Appellant,

                                       versus

   Homeward Residential, Incorporated,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1226



   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11239      Document: 00516301269            Page: 2   Date Filed: 04/29/2022




                                     No. 20-11239


          William Paul Burch moves to proceed in forma pauperis (IFP) in his
   appeal from the district court’s without-prejudice dismissal of a final
   judgment of the bankruptcy court for the Northern District of Texas.
   Burch’s request to supplement his IFP motion is granted.
          To proceed IFP, a litigant must be economically eligible, and his
   appeal must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
   1982). If the appeal is frivolous, this court will dismiss it. See 28 U.S.C.
   § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.
          In a motion in this matter, which this court denied, Burch requested a
   remand, asserting that, due to a favorable change in his financial situation, he
   could now pay the filing fee for his bankruptcy appeal. Even before Burch’s
   concession regarding his improved financial situation, we held Burch was not
   financially eligible to proceed IFP on appeal. See Burch v. Freedom Mortg.
   Corp. (Matter of Burch), 835 F. App’x 741, 749 (5th Cir.), cert. denied, 142
   S. Ct. 253 (2021), rehearing denied, No. 21-5069, 2021 WL 5763451 (U.S. Dec.
   6, 2021). Further, Burch’s conclusional assertions of error, without cogent
   argument, effectively fail to identify any error in the dismissal of his
   bankruptcy appeal for failing to pay the filing fee, and he has not he has not
   shown a nonfrivolous issue on appeal.            See Carson, 689 F.2d at 586.
   Accordingly, the motion to proceed IFP is denied, and the appeal is dismissed
   as frivolous. See § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.
          In prior instances, we have issued sanction warnings and directed
   Burch to review his pending appeals and withdraw any that were frivolous.
   See, e.g., Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294 (5th Cir.
   2021); Matter of Burch, 835 F. App’x at 749. Because Burch failed to heed
   our warnings, we previously imposed monetary sanctions. Burch v. Select
   Portfolio Servicing, Inc. (Matter of Burch), No. 20-11171, 2022 WL 212836, *1
   (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction); Burch v. America’s




                                          2
Case: 20-11239      Document: 00516301269           Page: 3    Date Filed: 04/29/2022




                                     No. 20-11239


   Servicing Company (Matter of Burch), No. 20-11074, 2021 WL 5286563, *1
   (5th Cir. Nov. 12, 2021) (unpublished) ($100 sanction).
          Burch, who has paid the above-mentioned monetary sanctions, has
   repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTION TO SUPPLEMENT GRANTED; IFP MOTION
   DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
   IMPOSED; ADDITIONAL SANCTION WARNING ISSUED.




                                          3